DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-12, 14-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2015/0149789) in view of Pax (US 2017/0206036), Inoue (US 2005/0132136) and Cho (US 2017/0075576).
Regarding claim 1, Seo teaches:
An apparatus, comprising: a first number of memory devices coupled to a host via a first number of ports; and 	Fig. 15 and [0218] shows that processor 110 is electrically connected to encoder 120, RAM 130, decoder 140, host interface 150, and memory interface 160 via bus 170. Bus 170 serves as a transmission path via which data is transmitted among components of memory controller 100C.
a second number of non-volatile memory devices each coupled to the first number of memory devices via a second number of ports, 	Fig. 15 and [0226] shows that memory interface 160 is electrically connected to nonvolatile memory device 200. Memory interface 160 may be 
wherein the second number of memory devices include a controller, and wherein the first number of memory devices and the second number of memory devices are configured to receive a command from the host […] and 	Fig. 15 and [0219] shows that processor 110 provides a read command and an address to nonvolatile memory device 200 where a read operation is performed, and processor 110 provides a write command, an address, and data to nonvolatile memory device 200 where a write operation is performed.
the first number of memory devices are configured to perform a first operation and the second number of memory devices are configured to perform a second operation in response to the command.	[0173] and [0231] shows that processor 110 of memory system 1000 performs an operation of writing the compressed data stored in the second address area of RAM 130 to NVM 200 based on second host command RAM FLUSH CMD (operation S3A). In detail, processor 110 converts the logical address information in second host command RAM FLUSH CMD into physical address information. Processor 110 reads the compressed data Com.data from RAM 130 using the storage location information in second host command RAM FLUSH CMD, and writes the read data to a storage location of NVM 200 that corresponds to the physical address information.
Seo does not explicitly teach, but Pax teaches a number of multiplexors coupled to the first number of memory devices and coupled to a command bus; the first number of memory devices are configured to receive a command from the host via the number of multiplexors	Fig. 1 and [0012] shows that when system power is present, the register 104 can receive command and address control information such as memory requests, for example, from the 
receive a command from the host via a register […] [0022] shows that the register can receive memory requests from the host system via a host command and address bus 308. 
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine Seo’s system/method of performing write operation in memory systems with the system/method of host command being accessed through multiplexors as taught by Pax. The rationale for doing so would have been that use of multiplexors to receive, transmit and route host command is a known technique that one of ordinary skill in the art would be capable of applying to a data storage system, a known device, in order to obtain predictable result of being able to reliably manage and route commands and data across different areas of a memory system.
The combination of Seo and Pax does not explicitly teach, but Inoue teaches wherein the first and second operations are performed using the second number of ports, and wherein each port of the second number of ports includes a different multiplexor.	Fig. 1 and [0058] shows that after storing the data in the cache memory 51, the CHA 20 informs the host computer 1 of completion of writing. Then, the DKA 30 reads out the data stored in the cache memory 51 in accordance with the writing command stored in the shared memory 61 and stores the data in the predetermined disk drive 41. An attribute of the data written in the disk drive 41 changes from the "dirty data" to "clean data", and the data is released from multiplexed management by the cache memory 51. [0049] shows that each cluster includes: channel adapters (“multiplexor”) which control exchange of data with host apparatuses; disk adapters (“multiplexor”) which control exchange of data with storage devices; cache memory packages which is mounted with cache memories; basic control memory packages which are 
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine Seo and Pax’s system/method of performing write operation in memory systems with the system/method of maintenance for storage array device as taught by Inoue. The motivation for doing so would have been to provide a disk array device and a maintenance method for the disk array device, which, even in the case in which a failure has occurred in any one of control memories and cache memories, can perform maintenance and recovery work without affecting other memories. This is taught by Inoue in [0014].
The combination of Seo, Pax and Inoue does not explicitly teach, but Cho teaches receive a command from the host via a register clock driver (RCD)	Fig. 1 and [0120] shows that a command, a control signal or various means provided from the host 110 may be provided to the NVM controller 126 as information for requiring a back-up operation through the RCD 122 or directly.	
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine Seo, Pax and Inoue’s system/method of performing write operation in memory systems with the system/method of routing memory storage commands from host through a register clock driver. The rationale for doing so would have been that routing storage commands from host to non-volatile memories through register clock driver is a known technique that one of ordinary skill in the art would be capable of, and motivated to applying to a non-volatile dual in-line memory module (DIMM), a known device for use in data 

Regarding claim 2, Seo teaches:
wherein the first operation includes reading data from the first number of memory devices.	[0173] show that processor 110 reads the compressed data Com.data from RAM 130 using the storage location information in second host command RAM FLUSH CMD, and writes the read data to a storage location of NVM 200 that corresponds to the physical address information.
	
Regarding claim 3, Seo teaches:
wherein the first operation includes sending data to the second number of memory devices.	[0173] show that processor 110 reads the compressed data Com.data from RAM 130 using the storage location information in second host command RAM FLUSH CMD, and writes the read data to a storage location of NVM 200 that corresponds to the physical address information.
	
Regarding claim 4, Seo teaches:
wherein the second operation includes writing data to the second number of memory devices.	
Regarding claim 5, Cho teaches:
Wherein the RCD is configured to receive the command from the host and transmit the command to the first number of memory devices.	Fig. 15 and [0138] shows that the host 310 may control the DRAMs 324_1 to 324_2 through the command/address CA1 provided to the RCD 322.

Regarding claim 6, Cho teaches:
wherein the second number of memory devices are configured to receive the command from the host via the RCD.	Fig. 1 and [0120] shows that a command, a control signal or various means provided from the host 110 may be provided to the NVM controller 126 as information for requiring a back-up operation through the RCD 122 or directly.	

Regarding claim 7, Seo teaches:
wherein the second number of memory devices are configured to perform the second operation in response to the first number of memory devices performing the first operation.    [0173] and [0231] shows that processor 110 of memory system 1000 performs an operation of writing the compressed data stored in the second address area of RAM 130 to NVM 200 based on second host command RAM FLUSH CMD (operation S3A). In detail, processor 110 converts the logical address information in second host command RAM FLUSH CMD into physical address information. Processor 110 reads the compressed data Com.data from RAM 130 using the storage location information in second host command RAM FLUSH CMD, and writes the read data to a storage location of NVM 200 that corresponds to the physical address information.
	
Regarding claim 8, Seo teaches:
wherein the first number of memory devices are configured to receive the command from the host prior to the second number of memory devices receiving the command.	[0173] shows that processor 110 converts the logical address information in second host command RAM FLUSH CMD into physical address information. Processor 110 reads the compressed data Com.data from RAM 130 using the storage location information in second host command RAM FLUSH CMD, and writes the read data to a storage location of NVM 200 that corresponds to the physical address information.
	
Regarding claim 9, Seo teaches:
wherein the first number of memory devices comprise dynamic random access memory (DRAM) memory.	[0221] shows that RAM 130 may be dynamic RAM (DRAM).
	
Regarding claim 10, Seo teaches:
wherein the second number of memory devices comprise non-volatile memory.	  Fig. 15 and [0216] shows that memory system 1000C comprises a memory controller 100C and a nonvolatile memory device 200.
	
Regarding claim 11, Seo teaches:
An apparatus, comprising: a first memory device coupled to a host interface, wherein the first memory device includes a first controller configured to: 	[0221] Data transmitted from the host system and data processed by memory controller 100C, or data read from nonvolatile memory device 200 may be temporarily stored in RAM 130.
receive a command from the host to transfer data from the first memory device to a second memory device; and generate instructions for performing a read operation for the first memory device to transfer data from the first memory device to the second memory device; and	[0173] and [0231] shows that processor 110 of memory system 1000 performs an operation of writing the compressed data stored in the second address area of RAM 130 to NVM 200 based on second host command RAM FLUSH CMD (operation S3A). In detail, processor 110 converts the logical address information in second host command RAM FLUSH CMD into physical address information. Processor 110 reads the compressed data Com.data from RAM 130 using the storage location information in second host command RAM FLUSH CMD, and writes the read data to a storage location of NVM 200 that corresponds to the physical address information.
the second memory device coupled to the host interface and the first memory device, wherein the second memory device includes a second controller configured to: 	Fig. 15 and [0219] shows that processor 110 provides a read command and an address to nonvolatile memory device 200 where a read operation is performed, and processor 110 provides a write command, an address, and data to nonvolatile memory device 200 where a write operation is performed.
receive the command from the host to transfer data from the first memory device to the second memory device; and generate instructions for performing a write operation for the second memory device to write the data received from the first memory device to the second memory device.	[0173] and [0231] shows that processor 110 of memory system 1000 performs an operation of writing the compressed data stored in the second address area of RAM 130 to NVM 200 based on second host command RAM FLUSH CMD (operation S3A). In detail, processor 110 converts the logical address information in second host command RAM FLUSH CMD into physical address information. Processor 110 reads the compressed data Com.data from RAM 130 using the storage location information in second host command RAM 
Pax teaches receive a command, via a multiplexor coupled to a command bus	Fig. 1 and [0012] shows that when system power is present, the register 104 can receive command and address control information such as memory requests, for example, from the host system via a host command and address bus 108, and the command and address multiplexer 106.
Inoue teaches via a port including a different multiplexor;	Fig. 1 and [0058] shows that after storing the data in the cache memory 51, the CHA 20 informs the host computer 1 of completion of writing. Then, the DKA 30 reads out the data stored in the cache memory 51 in accordance with the writing command stored in the shared memory 61 and stores the data in the predetermined disk drive 41. An attribute of the data written in the disk drive 41 changes from the "dirty data" to "clean data", and the data is released from multiplexed management by the cache memory 51. [0049] shows that each cluster includes: channel adapters (“multiplexor”) which control exchange of data with host apparatuses; disk adapters (“multiplexor”) which control exchange of data with storage devices; cache memory packages which is mounted with cache memories; basic control memory packages which are mounted with basic control memories storing control information concerning a device configuration and a device operation; and expanded control memory packages which is mounted with expanded control memories storing directory information concerning a storage structure of the cache memories. Further, the control information is multiplexed by the respective basic control memories of the respective clusters and stored therein.
	
Regarding claim 12, Seo teaches:
comprising a memory module configured to transfer data between the first memory device and the host while based at least in part on the command.	[0173] and [0231] shows that processor 110 of memory system 1000 performs an operation of writing the compressed data stored in the second address area of RAM 130 to NVM 200 based on second host command RAM FLUSH CMD (operation S3A).

Regarding claim 14, Seo teaches:
configured to transfer data on a bus from the first memory device to the second memory device without interruption by another device or component.	Fig. 9 and [0163] shows that processor 110 of memory system 1000 performs an operation of writing the encoded data Enc.data or host data Raw data stored in RAM 130 to NVM 200 based on the received second host command RAM FLUSH CMD (operation S60).
	
Regarding claim 15, Seo teaches:
wherein the second controller is configured to receive a second command, wherein the second memory device is configured to transfer the data from the second memory device to the host in response to receiving the second command.	[0051] shows that host system 2000 generates a host command for storing data to memory system 1000 or reading data from memory system 1000, and it transmits the generated host command to memory system 1000. [0052] shows that memory controller 100 may read data from nonvolatile memory device 200 according to the host command, and may process the read data and transmit the processed data to host system 2000.


Regarding claim 16, Seo teaches:
A method, comprising: receiving a first command from a host at a first memory device […], the first memory device comprising a first memory medium; receiving the first command from the host at a second memory device, […] the second memory device comprising a second memory medium that is different from the first memory medium;	[0221] shows that RAM 130 may be dynamic RAM (DRAM). Fig. 15 and [0216] shows that memory system 1000C comprises a memory controller 100C and a nonvolatile memory device 200.	
performing a first operation by the first memory device in response to receiving the first command at the first memory device; and performing a second operation by the second memory device in response to receiving the first command […] at the second memory device wherein the second memory device is a non-volatile memory device.      [0173] and [0231] shows that processor 110 of memory system 1000 performs an operation of writing the compressed data stored in the second address area of RAM 130 to NVM 200 based on second host command RAM FLUSH CMD (operation S3A). In detail, processor 110 converts the logical address information in second host command RAM FLUSH CMD into physical address information. Processor 110 reads the compressed data Com.data from RAM 130 using the storage location information in second host command RAM FLUSH CMD, and writes the read data to a storage location of NVM 200 that corresponds to the physical address information.
Pax teaches receiving a first command, via a multiplexor coupled to a command bus     Fig. 1 and [0012] shows that when system power is present, the register 104 can receive command and address control information such as memory requests, for example, from the host system via a host command and address bus 108, and the command and address multiplexer 106.
wherein performing the first and second operations include using a port including a different multiplexor.	Fig. 1 and [0058] shows that after storing the data in the cache memory 51, the CHA 20 informs the host computer 1 of completion of writing. Then, the DKA 30 reads out the data stored in the cache memory 51 in accordance with the writing command stored in the shared memory 61 and stores the data in the predetermined disk drive 41. An attribute of the data written in the disk drive 41 changes from the "dirty data" to "clean data", and the data is released from multiplexed management by the cache memory 51. [0049] shows that each cluster includes: channel adapters (“multiplexor”) which control exchange of data with host apparatuses; disk adapters (“multiplexor”) which control exchange of data with storage devices; cache memory packages which is mounted with cache memories; basic control memory packages which are mounted with basic control memories storing control information concerning a device configuration and a device operation; and expanded control memory packages which is mounted with expanded control memories storing directory information concerning a storage structure of the cache memories. Further, the control information is multiplexed by the respective basic control memories of the respective clusters and stored therein.
Cho teaches memory device on a dual in-line memory module (DIMM).	[0055] shows that the nonvolatile memory module 120 may be of the form of a dual in-line memory module (DIMM) (e.g., NVDIMM) and may be mounted on a DIMM socket electrically or directly connected with the host 110.
Receiving the first command via a register clock driver (RCD) at the second memory device	Fig. 1 and [0120] shows that a command, a control signal or various means provided from the host 110 may be provided to the NVM controller 126 as information for requiring a back-up operation through the RCD 122 or directly.	

Regarding claim 17, Seo teaches:
further comprising: receiving the first command at a first controller associated with the first memory device; and generating instructions for the first operation at the first controller in response to receiving the first command from the host.	[0173] show that processor 110 converts the logical address information in second host command RAM FLUSH CMD into physical address information. Processor 110 reads the compressed data Com.data from RAM 130 using the storage location information in second host command RAM FLUSH CMD, and writes the read data to a storage location of NVM 200 that corresponds to the physical address information.	
		
Regarding claim 18, Seo teaches:	
wherein the first operation is different from the second operation.	[0173] show that processor 110 reads the compressed data Com.data from RAM 130 using the storage location information in second host command RAM FLUSH CMD, and writes the read data to a storage location of NVM 200 that corresponds to the physical address information.	
		
Regarding claim 19, Seo teaches:	
further comprising: receiving the first command at a second controller associated with the second memory device; and generating instructions for the second operation at the second controller in response to receiving the first command from the host.	[0173] show that processor 110 converts the logical address information in second host command RAM FLUSH CMD into physical address information. Processor 110 reads the compressed data Com.data from RAM 130 using the storage location information in second host command RAM FLUSH 
		
Regarding claim 20, Seo teaches:		
wherein the first operation is different from the second operation.	[0173] show that processor 110 reads the compressed data Com.data from RAM 130 using the storage location information in second host command RAM FLUSH CMD, and writes the read data to a storage location of NVM 200 that corresponds to the physical address information.	

Regarding claim 22, Seo teaches:
A method, comprising: receiving a command at a first memory device from a host, the first memory device comprising a first type of memory media; reading data from the first memory device based at least in part on receiving the command; receiving the command at a second memory device, wherein the second memory device comprises a second type of memory media; and writing the data, read from the first memory device, to the second memory device based at least in part on receiving the command.	[0173] and [0231] shows that processor 110 of memory system 1000 performs an operation of writing the compressed data stored in the second address area of RAM 130 to NVM 200 based on second host command RAM FLUSH CMD (operation S3A). In detail, processor 110 converts the logical address information in second host command RAM FLUSH CMD into physical address information. Processor 110 reads the compressed data Com.data from RAM 130 using the storage location information in second host command RAM FLUSH CMD, and writes the read data to a storage location of NVM 200 that corresponds to the physical address information.
receiving a command, via a multiplexor coupled to a command bus          Fig. 1 and [0012] shows that when system power is present, the register 104 can receive command and address control information such as memory requests, for example, from the host system via a host command and address bus 108, and the command and address multiplexer 106.
wherein the data is transmitted from the first memory device to the second memory device via a port including a different multiplexor.	Fig. 1 and [0058] shows that after storing the data in the cache memory 51, the CHA 20 informs the host computer 1 of completion of writing. Then, the DKA 30 reads out the data stored in the cache memory 51 in accordance with the writing command stored in the shared memory 61 and stores the data in the predetermined disk drive 41. An attribute of the data written in the disk drive 41 changes from the "dirty data" to "clean data", and the data is released from multiplexed management by the cache memory 51. [0049] shows that each cluster includes: channel adapters (“multiplexor”) which control exchange of data with host apparatuses; disk adapters (“multiplexor”) which control exchange of data with storage devices; cache memory packages which is mounted with cache memories; basic control memory packages which are mounted with basic control memories storing control information concerning a device configuration and a device operation; and expanded control memory packages which is mounted with expanded control memories storing directory information concerning a storage structure of the cache memories. Further, the control information is multiplexed by the respective basic control memories of the respective clusters and stored therein.


(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2015/0149789), Pax (US 2017/0206036), Inoue (US 2005/0132136) and Cho (US 2017/0075576), further in view of Chang (US 2002/0056028).
Regarding claim 13, Seo, Pax, Inoue and Cho does not explicitly teach, but Chang teaches:
wherein the second memory device is configured to perform the write operation during a clock cycle that immediately follows completion of the read operation.	[0134] shows that the memory unit 130 first opens the page where the write-back cache data are originally located, and then waits until the CPU 110 outputs the cache data of the second read request, i.e., at T14, and then issues at the next clock cycle, i.e., at T15, a write-enable signal to the memory unit 130, causing the output cache data from the CPU 110 to be written back into the memory unit 130.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine Seo, Pax, Inoue and Cho’s system/method of performing write operation in memory systems with the system/method of memory access operation by CPU taught by Chang. The rationale for doing so would have been that reading and writing data during immediate clock cycle is a known technique that one of ordinary skill in the art would be capable of applying to a data transfer or write-back process in a storage system, a known device, in order to obtain predictable result of being able to reliably and efficiently manage the data transfer process in a memory system.


Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2015/0149789), Pax (US 2017/0206036), Inoue (US 2005/0132136) and Cho (US 2017/0075576), further in view of Kim (US 2017/0235522).
Regarding claim 21, the combination of Seo, Pax, Inoue and Cho does not explicitly teach, but Kim teaches:
further comprising: receiving a second command from the host at the first memory device on the DIMM; receiving the second command from the host at the second memory device on the DIMM; performing a third operation by the first memory device in response to receiving the second command; and performing a fourth operation by the second memory device in response to receiving the second command, wherein the third operation and the fourth operation comprise a same type of operation.	Fig. 15 and [0006] shows receiving a read request from a host, determining a cache hit and a cache miss of a cache line of the at least one DRAM corresponding to the read request, filling the cache line with page data, which is output from the at least one nonvolatile memory.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine system/method of performing write operation in memory systems taught by Seo, Pax, Inoue and Cho with non-volatile memory access operation system/method taught by Kim. The motivation for doing so would have been to improve read performance with respect to a critical word by filling a cache line in a wraparound read scheme when a cache miss is generated at a read request for the critical word and outputting the critical word immediately when the cache line is filled with the critical word. This is taught by Kim in [0133].


Response to Arguments
Applicant’s arguments with respect to claim(s) rejections under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The examiner notes that amending the claim(s) to further clarify or incorporate feature(s) from the specification in Fig. 2A and [0034] would help in distinguishing the invention from cited prior arts.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES J CHOI/Examiner, Art Unit 2133